Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT AND JOINDER AGREEMENT

 

THIS FIRST AMENDMENT AND JOINDER AGREEMENT, dated as of October 31, 2018 (this
“Agreement”), by and among the institutions set forth on Schedule 1 hereto (each
an “Incremental Lender” and collectively the “Incremental Lenders”), the other
Lenders party hereto, ANTERO MIDSTREAM PARTNERS LP, a Delaware limited
partnership (the “Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), Swingline Lender and an L/C
Issuer.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of October 26, 2017, by and among the Borrower, each lender
(collectively, the “Lenders” and individually, a “Lender”) and L/C Issuer from
time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Swingline Lender and an L/C Issuer (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
being used herein as therein defined);

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may increase the existing Commitments (such increased Commitments, the
“Incremental Revolving Facility Commitments”) by entering into one or more
joinder agreements with the Incremental Lenders;

 

WHEREAS, pursuant to Section 2.13 of the Credit Agreement, the Administrative
Agent and the Borrower may amend the Credit Agreement in order to evidence the
existence and terms of the Incremental Revolving Facility Commitments without
the consent of other Lenders;

 

WHEREAS, by executing and delivering a signature page to this Agreement, each
Lender with outstanding Commitments (as defined in the Credit Agreement)
immediately prior to the Initial Effective Date (as defined below) (each an
“Existing Lender”) will, upon the Initial Effective Date, either (i) have the
Commitments in the principal amount set forth on Schedule 2 attached hereto
(such Existing Lenders, the “Continuing Lenders”) or (ii) to the extent such
Existing Lender is set forth on Annex A hereto and not set forth on Schedule 2
hereto, cease to be a Lender for purposes of the Credit Agreement (such Existing
Lenders, the “Exiting Lenders”); and

 

WHEREAS, the Borrower desires to make certain other amendments to the Credit
Agreement pursuant to Section 10.01 of the Credit Agreement and as further set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.         Incremental Revolving Facility Commitments.

 

(a)           Each Incremental Lender party hereto hereby agrees to commit to
provide its respective Incremental Revolving Facility Commitment as set forth on
Schedule 1 annexed hereto, on the terms and subject to the conditions set forth
below.

 

(b)           On the Initial Effective Date, (i) each of the existing Lenders
shall assign to each of the Incremental Lenders, and each of the Incremental
Lenders shall purchase from each of the existing Lenders, at the principal
amount thereof, such interests in the outstanding Loans and participations in
Letters of Credit and Swingline Loans outstanding on the Initial Effective Date
that will result in, after giving effect to all such assignments and purchases,
such Loans and participations in Letters of Credit and Swingline

 

1

--------------------------------------------------------------------------------



 

Loans being held by existing Lenders and the Incremental Lenders ratably in
accordance with their Commitments after giving effect to the addition of the
Incremental Revolving Facility Commitments hereby; (ii) each Incremental
Revolving Facility Commitment shall be deemed, for all purposes, a Commitment
and each loan made thereunder shall be deemed, for all purposes, a Loan and have
the same terms as any existing Loan and (iii) each Incremental Lender shall
become a Lender with respect to the Incremental Revolving Facility Commitments
and all matters relating thereto.

 

(c)           Each Incremental Lender (i) confirms that it has received a copy
of the Credit Agreement and the other Loan Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or agent
thereunder and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

(d)           For purposes of the Credit Agreement, the initial notice address
of each Incremental Lender shall be as set forth below its signature below.

 

(e)           For each Incremental Lender that is a Foreign Lender, delivered
herewith to Administrative Agent are such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Incremental Lender may be required to deliver to Administrative Agent pursuant
to subsection 3.01(e) of the Credit Agreement.

 

SECTION 2.                         Commitments.

 

(a)           On the Initial Effective Date, each of the Existing Lenders
(including each Exiting Lender) hereby sells, assigns, transfers and conveys to
the Continuing Lenders and Incremental Lenders, and each of the Continuing
Lenders and Incremental Lenders hereunder hereby purchases and accepts, so much
of the aggregate Commitments under, and Loans and participations in Letters of
Credit and Swingline Loans outstanding under, the Credit Agreement such that,
immediately after giving effect to the effectiveness of this Agreement, the
relevant Commitments (as defined in the Credit Agreement) of each Continuing
Lender and Incremental Lender shall be as set forth on Schedule 2 attached
hereto (it being understood that if any Letters of Credit and Swingline Loans
are outstanding under the Credit Agreement as of the Initial Effective Date,
then each of the Continuing Lenders and Incremental Lenders shall have purchased
and accepted from the Existing Lenders, a participation in such outstanding
Letters of Credit and Swingline Loans based on its respective Applicable
Percentage). The foregoing assignments, transfers and conveyances are without
recourse to any Existing Lender and without any warranties whatsoever by the
Administrative Agent, any L/C Issuer or any Existing Lender as to title,
enforceability, collectability, documentation or freedom from liens or
encumbrances, in whole or in part, other than the warranty of any such Existing
Lender that it has not previously sold, transferred, conveyed or encumbered such
interests.  The Continuing Lenders and Incremental Lenders shall, if
appropriate, make all appropriate adjustments in payments under the Credit
Agreement, the Notes and the other Loan Documents for periods prior to the
adjustment date among themselves.  In furtherance of the foregoing, (a) the
Administrative Agent hereby waives the payment of any fee pursuant to
Section 10.06(b)(iv) of the Credit Agreement solely with respect to the
assignments set forth in this Section 2(a), (b) the Administrative Agent, the
Borrower, each L/C Issuer and the Swing Line Lender each hereby consents to the
assignments set forth in this Section 2(a) and (c) each Lender (including

 

2

--------------------------------------------------------------------------------



 

each Exiting Lender) hereby waives any costs required to be paid by the Borrower
pursuant to Section 3.05 of the Credit Agreement solely as a result of the
assignments set forth in this Section 2(a).

 

(b)           Subject to the terms and conditions set forth herein, each
Continuing Lender severally agrees that (a) the Commitment and, if outstanding,
any Loans of such Continuing Lender immediately prior to the Initial Effective
Date shall remain outstanding to the extent of (but not in excess of) the amount
set forth under the heading “Commitment” opposite such Continuing Lender’s name
on Schedule 2 attached hereto, and shall continue to constitute its Commitment
and Loans, respectively, under the Credit Agreement, and (b) to the extent such
Commitment and, if outstanding, any Loans of such Continuing Lender immediately
prior to the Initial Effective Date exceeds the amount set forth under the
heading “Commitment” opposite such Continuing Lender’s name on Schedule 2
attached hereto, such excess shall be deemed to have been assigned to the other
Lenders listed on Schedule 2 as contemplated by Section 2(a).

 

(c)           Subject to the terms and conditions set forth herein, each
Incremental Lender agrees that, after giving effect to this Agreement, its
Commitment (as defined in the Credit Agreement) shall be deemed to be the amount
set forth under the heading “Commitment” opposite such Incremental Lender’s name
on Schedule 2 attached hereto.

 

(d)           From and after the Initial Effective Date, (a) upon receipt by
each Exiting Lender of an amount equal to all principal, interest, fees and
breakage costs (if any) in respect of outstanding Loans and other Obligations
owing to such Exiting Lender under the Credit Agreement and the other Loan
Document, such Exiting Lender shall cease with immediate effect to be a party to
and a Lender under the Credit Agreement and the other Loan Documents, (b) no
Exiting Lender shall have any obligations or liabilities under the Credit
Agreement with respect to the period from and after the Initial Effective Date
and, without limiting the foregoing, no Exiting Lender shall have any Commitment
under the Credit Agreement or any L/C Obligations outstanding under the Credit
Agreement and (iii) no Exiting Lender shall have any rights under the Credit
Agreement or any other Loan Document; provided that the rights under the Credit
Agreement expressly stated to survive the termination of the Credit Agreement
and the repayment of amounts outstanding thereunder shall survive for the
benefit of each Exiting Lender. Each Exiting Lender joins in the execution of
this Agreement solely for purposes of effectuating this Agreement pursuant to
Section 7 hereof and assigning its interests pursuant to Section 2 hereof.

 

(e)           Effective as of the Initial Effective Date, the Borrower and the
Guarantors, for themselves and each of their Affiliates, hereby release each
Exiting Lender from any and all obligations owing under or in connection with
the Credit Agreement and the other Loan Documents and release each Exiting
Lender and each of its Affiliates, agents, officers, directors and employees
from any and all claims, causes of action, damages, costs, expenses and
liabilities now existing or hereafter arising out of or with respect to or in
connection with any of the Loan Documents and the transactions contemplated
hereby or thereby; provided that it is understood and agreed by the parties
hereto that neither the Borrower nor any Guarantor is releasing, waiving, or
discharging any defenses to expense reimbursement or indemnification it may have
which are expressly provided in Section 10.04 of the Credit Agreement.

 

SECTION 3.                         Amendment of the Credit Agreement.  Effective
as of the Initial Effective Date,

 

(a)           Section 1.01 of the Credit Agreement is hereby amended as follows:

 

(i)    By inserting the following defined terms:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

3

--------------------------------------------------------------------------------



 

“Beneficial Ownership Regulation” means 31 C.F. R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“First Amendment” means that certain First Amendment and Joinder Agreement,
dated as of October 31, 2018, among the Borrower, the Administrative Agent and
the Lenders party thereto.

 

“First Amendment Effective Date” means the “Initial Effective Date” as defined
in the First Amendment.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Simplification Agreement” means that certain Simplification Agreement, together
with any schedules or exhibits thereto, dated as of October 9, 2018, by and
among AMGP GP LLC, a Delaware limited liability company, Antero Midstream GP LP,
a Delaware limited partnership, Antero IDR Holdings LLC, a Delaware limited
liability company, Arkrose Midstream Preferred Co LLC, a Delaware limited
liability company, Arkrose Midstream Newco Inc., a Delaware corporation, Arkrose
Midstream Merger Sub LLC, a Delaware limited liability company, the General
Partner and the Borrower, as may be amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with this Agreement.

 

“Replacement Rate” has the meaning specified in Section 3.03(b).

 

(ii)         by amending and restating the following definitions:

 

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
First Amendment Effective Date, the Aggregate Commitments are $2,000,000,000.

 

“Agreement” means this Credit Agreement, as amended by the First Amendment, as
the same may from time to time be further amended, modified, supplemented or
restated.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“Eurodollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.03:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the LIBOR Rate administered by the ICE Benchmark
Administration or the successor thereto if the ICE Benchmark Administration is
no longer making a LIBOR rate available (“LIBOR”), as published by Reuters (or

 

4

--------------------------------------------------------------------------------



 

such other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Wells Fargo’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Wells Fargo’s
London Branch to major banks in the London interbank Eurodollar market at their
request at the date and time of determination;

 

provided that in no event shall the Eurodollar Rate (including, without
limitation, any Replacement Rate) be less than zero and unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 3.03, in the event that a Replacement Rate with respect to LIBOR is
implemented then all references herein to LIBOR shall be deemed references to
such Replacement Rate.

 

(iii)        by amending the definition of “Applicable Rate” by replacing the
Leverage-Based Pricing Grid therein with the following:

 

 

 

Leverage-Based Pricing Grid

 

Pricing
Level

 

Consolidated Total Leverage
Ratio

 

Eurodollar
Rate
(Letters of
Credit)

 

Base Rate
(Swingline
Loans)

 

Commitment
Fee

 

1

 

<3.00 to 1.0

 

1.250

%

0.250

%

0.250

%

2

 

> 3.00 to 1.0 but < 3.50 to 1.0

 

1.375

%

0.375

%

0.300

%

3

 

> 3.50 to 1.0 but < 4.00 to 1.0

 

1.500

%

0.500

%

0.300

%

4

 

> 4.00 to 1.0 but < 4.50 to 1.0

 

1.750

%

0.750

%

0.375

%

5

 

> 4.50 to 1.0

 

2.250

%

1.250

%

0.375

%

 

(b)           Article I of the Credit Agreement is hereby amended by inserting
new Sections 1.08 and 1.09 as follows:

 

5

--------------------------------------------------------------------------------



 

1.08        Rates.  The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to,
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate”.

 

1.09        Division.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

(c)           Section 2.13(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(a)           Request for Increase.  Provided that immediately prior to and
after giving effect thereto there exists no Event of Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time after the First Amendment Effective Date request an increase
in the aggregate amount of the Lenders’ Commitments by an amount (for all such
requests) not exceeding $500,000,000; provided that any such request for an
increase shall be in a minimum amount of $100,000,000 or, if less, the amount
remaining available for all such increases.  At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).

 

(d)           Section 3.03 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

3.03        Inability to Determine Rates.

 

(a)           Unless and until a Replacement Rate is implemented in accordance
with clause (c) below, in connection with any request for a Eurodollar Rate Loan
or a conversion to or continuation thereof or otherwise, if for any reason
(i) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Loan, (ii) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that reasonable and adequate means do not exist for the ascertaining the
Eurodollar Rate for such Interest Period with respect to a proposed Eurodollar
Rate Loan or (iii) the Administrative Agent is advised by the Required Lenders
that the Eurodollar Rate does not adequately and fairly reflect the cost to such
Lenders of making or maintaining such Loans during such Interest Period, then
the Administrative Agent shall promptly give notice thereof to the Borrower. 
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, (A) the obligation of the Lenders to make
Eurodollar Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a Eurodollar Rate Loan shall be suspended and (B) if any
Loan Notice requests a Eurodollar Rate Loan, such Borrowing shall be made as a
Base Rate Loan.

 

(b)           Alternative Rate of Interest.  Notwithstanding anything to the
contrary in Section 3.03(a) above, if the Administrative Agent has made the
determination (such determination

 

6

--------------------------------------------------------------------------------



 

to be conclusive absent manifest error) that (i) the circumstances described in
Section 3.03(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until an event described in
Section 3.03(a)(i), (a)(ii), (c)(i), (c)(ii) or (c)(iii) occurs with respect to
the Replacement Rate.  In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Borrower, as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 3.03(b).  Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 10.01), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Required Lenders, with each such notice stating
that such Lender objects to such amendment.  To the extent the Replacement Rate
becomes effective pursuant to this clause (c), the Replacement Rate shall be
applied in a manner consistent with market practice; provided that, in each
case, to the extent such market practice is not administratively feasible for
the Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

 

(e)           Section 5.16 of the Credit Agreement is hereby amended by
inserting the following sentence at the end thereof:

 

The information included in the Beneficial Ownership Certification, if any is
required to be delivered pursuant to the terms of this Agreement, is true and
correct in all respects.

 

(f)            Section 6.03 of the Credit Agreement is hereby amended by
replacing the “.” at the end of clause (i), inserting new clauses (j) and
(k) and amending and restating the paragraph at the end thereof in its entirety
as follows:

 

(j)            of any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified therein and promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or such
Lender, as the case may be, any information or documentation reasonably
requested by it for purposes of complying with the Beneficial Ownership
Regulation; and

 

(k)           of any change, amendment, supplement, waiver or other modification
to the terms of the Simplification Agreement or to the transactions contemplated
thereby, in each case

 

7

--------------------------------------------------------------------------------



 

to the extent that the same is material (and in any event, within five Business
Days after the occurrence thereof).

 

Each notice pursuant to Section 6.03 (other than Section 6.03(g), (h), (j) or
(k)) shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto. 
Each notice pursuant to Section 6.03(a) shall describe with particularity the
provisions of this Agreement and any other Loan Document that have been
breached.

 

(g)           Section 7.22 of the Credit Agreement is hereby amended by
inserting a new sentence at the end thereof as follows:

 

The Simplification Agreement shall not be amended or modified if such amendment
or modification could reasonably be expected to materially adversely affect the
interests of the Secured Parties.

 

(h)           Article IX of the Credit Agreement is hereby amended by inserting
a new Section 9.13 as follows:

 

9.13        Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s

 

8

--------------------------------------------------------------------------------



 

entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

(i)            Section 10.01 of the Credit Agreement is hereby amended by
amending and restating the proviso thereto in its entirety as follows:

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto;
(iv) notwithstanding anything to the contrary in this Agreement, the
Administrative Agent and the Borrower may, without the consent of any Lender,
enter into amendments or modifications to this Agreement or any of the other
Loan Documents or to enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 3.03(b) in accordance with the terms
of Section 3.03(b); and (v) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this
Agreement.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended, any amount owing to such Lender reduced, the final
maturity thereof extended, or the voting provisions hereof with respect to such
Lender amended without the consent of such Lender.

 

(j)            Section 10.18 of the Credit Agreement is hereby amended by
amending and restating the sentence at the end thereof in its entirety as
follows:

 

The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and the Beneficial
Ownership Certification.

 

9

--------------------------------------------------------------------------------



 

(k)           Schedule 2.01 to the Credit Agreement is hereby replaced in its
entirety with Schedule 2 to this Agreement.

 

SECTION 4.         Consent to Simplification Transaction.  Notwithstanding
anything to the contrary in any Loan Document, as of the Initial Effective Date,
the Administrative Agent and the Lenders party hereto hereby acknowledge and
consent to the Simplification Agreement and the transactions described therein
and acknowledge and agree that the consummation of the transactions described
therein shall not result in or constitute a breach, Default or Event of Default
under any Loan Document and the terms thereof.

 

SECTION 5.         Simplification Amendments.  Effective as of the
Simplification Amendment Effective Date,

 

(a)           Section 1.01 of the Credit Agreement is hereby amended as follows:

 

(i)    by deleting the following defined terms in their entirety: “AMP GP” and
“Parent”.

 

(ii)   by inserting the following defined terms:

 

“Holding Company Condition” shall mean that the General Partner directly or
indirectly owns substantially all of the Equity Interests of the Borrower, there
are no more than nominal differences between the financial statements of the
General Partner and the Borrower and the non-financial disclosures of General
Partner and the Borrower are substantially similar.

 

“Permitted Holders” means each of (i) Antero Corp or any of its Affiliates,
including Arkrose Subsidiary Holdings LLC, a Delaware limited liability company
(as used in this definition “AR Sub”), for so long as AR Sub is an Affiliate of
Antero Corp, (ii) each member of the Warburg Group, (iii) each member of the
Yorktown Group, (iv) each member of the Rady Group, (v) each member of the
Warren Group, and (vi) any “group” (within the meaning of Section 13 of the
Exchange Act and the rules and regulations thereunder) that includes one or more
of the Persons described in the preceding clauses (i) through (v), but only if
such Persons described in the preceding clauses (i) through (v) control more
than 50% of the total voting power of such group.

 

“Rady Group” means (i) Mr. Paul M. Rady, (ii) Mr. Rady’s estate,
(iii) Mr. Rady’s spouse, lineal descendants (whether by blood or adoption) and
heirs (whether by will or intestacy), (iv) any trust, family partnership or
family limited liability company, the sole beneficiaries, partners or members of
which are Mr. Rady, Mr. Rady’s spouse or Mr. Rady’s lineal descendants (whether
by blood or adoption) and heirs (whether by will or intestacy) and (v) any
Affiliate of any of the Persons set forth in (i), (ii), (iii) or (iv) for so
long as such Affiliate is controlled by any of the Persons set forth in (i),
(ii), (iii) or (iv). For purposes of this paragraph, Mr. Rady’s estate shall be
deemed a party to this Agreement, subject to all rights and obligations hereof,
pending the settlement of such estate.

 

“Simplification Amendment Effective Date” means the “Simplification Amendment
Effective Date” as defined in the First Amendment.

 

“Warburg Funds” means, collectively, Warburg Pincus Private Equity X O&G, L.P.,
a Delaware limited partnership, Warburg Pincus X Partners, L.P., a

 

10

--------------------------------------------------------------------------------



 

Delaware limited partnership, Warburg Pincus Private Equity VIII, LP, a Delaware
limited partnership, Warburg Pincus Netherlands Private Equity VIII C.V. I, a
company formed under the laws of the Netherlands, and WP-WPVIII Investors, L.P.,
a Delaware limited partnership.

 

“Warburg Group” means the Warburg Funds and their respective Affiliates that are
parties hereto, in each case for so long as such Person is Affiliated with
Warburg Pincus LLC.

 

“Warren Group” means (i) Mr. Glen C. Warren, Jr., (ii) Mr. Warren’s estate,
(iii) Mr. Warren’s spouse, lineal descendants (whether by blood or adoption) and
heirs (whether by will or intestacy), (iv) any trust, family partnership or
family limited liability company, the sole beneficiaries, partners or members of
which are Mr. Warren, Mr. Warren’s spouse or Mr. Warren’s lineal descendants
(whether by blood or adoption) and heirs (whether by will or intestacy) and
(v) any Affiliate of any of the Persons set forth in (i), (ii), (iii) or
(iv) for so long as such Affiliate is controlled by any of the Persons set forth
in (i), (ii), (iii) or (iv).  For purposes of this paragraph, Mr. Warren’s
estate shall be deemed a party to this Agreement, subject to all rights and
obligations hereof, pending the settlement of such estate.

 

“Yorktown Funds” means, collectively, Yorktown Energy Partners V, L.P., a
Delaware limited partnership, Yorktown Energy Partners VI, L.P., a Delaware
limited partnership, Yorktown Energy Partners VII, L.P., a Delaware limited
partnership, and Yorktown Energy Partners VIII, L.P., a Delaware limited
partnership.

 

“Yorktown Group” means the Yorktown Funds and their respective Affiliates that
are parties hereto, in each case for so long as such Person is Affiliated with
Yorktown Partners LLC.

 

(iii)  by amending and restating the following definitions:

 

“Change of Control” means an event or series of events by which:

 

(a)           the Borrower shall fail to directly own and control beneficially
and of record (free and clear of all Liens other than Liens of the type
permitted to be on Equity Interests under Section 7.01; provided that, this
exception shall not apply to any foreclosure with respect to such Liens) 100% of
the Equity Interests of Midstream Operating; or

 

(b)           (i) if the Borrower is a limited partnership, the General Partner
shall fail to directly own and control beneficially and of record (free and
clear of all Liens other than non-consensual Liens of the type permitted to be
on Equity Interests under Section 7.01; provided that, this exception shall not
apply to any foreclosure with respect to such Liens) 100% of the general partner
interests of the Borrower, or (ii) if the Borrower is not a limited partnership,
the General Partner shall fail to directly or indirectly own and control
beneficially and of record (free and clear of all Liens other than
non-consensual Liens of the type permitted to be on Equity Interests under
Section 7.01; provided that, this exception shall not apply to any foreclosure
with respect to such Liens) 100% of the ordinary voting power represented by the
issued and outstanding Equity Interests of the Borrower; or

 

11

--------------------------------------------------------------------------------



 

(c)           the General Partner shall fail to directly or indirectly own and
control (free and clear of all Liens other than non-consensual Liens of the type
permitted to be on Equity Interests under Section 7.01; provided that, this
exception shall not apply to any foreclosure with respect to such Liens) 100% of
the economic Equity Interests of the Borrower; or

 

(d)           any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
other than the Permitted Holders, acquires, directly or indirectly, beneficially
or of record, Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the General Partner; or

 

(e)           during any period of 12 consecutive months, a majority of the
members of the board of managers or other equivalent governing body of the
General Partner cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (iv) whose election or
nomination to that board or other equivalent governing body was approved by the
same Persons that had the power to designate, appoint or elect the individuals
referred to in clauses (i) and (ii) above at the time such individuals were
designated, appointed or elected.

 

“General Partner” means Antero Midstream Corporation, a Delaware corporation.

 

(b)           Section 6.01 of the Credit Agreement is hereby amended by
inserting a new proviso at the end thereof as follows:

 

; provided that, if the Holding Company Condition is satisfied as of the date of
the relevant financial statements (or in the case of annual business plan and
budget on the first day of the applicable fiscal year), the obligations in
clauses (a), (b) and (c) of this Section 6.01 may be satisfied with respect to
financial information of the Borrower and its Subsidiaries by furnishing the
applicable financial statements (or annual business plan and budget) of the
General Partner; provided that to the extent such information relates to the
General Partner, the Borrower shall promptly provide to the Administrative
Agent, upon request from the Administrative Agent, consolidating or other
information that explains in reasonable detail the differences between the
information relating to the General Partner, on the one hand, and the
information relating to the Borrower and its Subsidiaries on a standalone basis,
on the other hand.

 

(c)           Section 7.06 of the Credit Agreement is hereby amended by
inserting a new clause (e) as follows:

 

(e)           so long as no Event of Default exists, the Borrower may make
distributions on or about the Simplification Amendment Effective Date pursuant
to and in accordance with the Simplification Agreement.

 

12

--------------------------------------------------------------------------------



 

SECTION 6.         Confirmation of Loan Documents.  The Borrower hereby confirms
and ratifies all of its obligations under the Loan Documents to which it is a
party, including its obligations and the Liens granted by it under the
Collateral Documents to which it is a party and confirms that all references in
such Collateral Documents to the “Credit Agreement” (or words of similar import)
refer to the Credit Agreement as amended and supplemented hereby without
impairing any such obligations or Liens in any respect.

 

SECTION 7.         Conditions to Effectiveness.  The effectiveness of this
Agreement (other than Section 5) and the obligations of the Incremental Lenders
to make Loans under the Incremental Revolving Facility Commitments hereunder are
subject to the satisfaction or waiver of each of the following conditions (the
date on which such conditions are satisfied or waived, the “Initial Effective
Date”):

 

(a)           The Administrative Agent shall have received (i) a counterpart of
this Agreement, executed and delivered by the Borrower, the Lenders and each
Incremental Lender party hereto and (ii) a reaffirmation agreement in form and
substance satisfactory to the Administrative Agent, executed and delivered by
each of the Loan Parties with respect to its obligations and the Liens granted
by it under the Collateral Documents.

 

(b)           The Administrative Agent shall have received, on behalf of itself,
the Lenders and each L/C Issuer on the Initial Effective Date, the favorable
written opinion of Vinson & Elkins LLP, counsel to the Loan Parties, in form and
substance satisfactory to the Administrative Agent, dated as of the Initial
Effective Date.

 

(c)           The Administrative Agent shall have received a certificate,
executed on behalf of the Borrower by a Responsible Officer of the Borrower,
which certificate shall certify as to the Solvency of the Borrower and its
Subsidiaries, on a consolidated basis, after giving effect to the incurrence of
the Incremental Revolving Facility Commitments.

 

(d)           The Administrative Agent shall have received from the Borrower, a
certificate, dated as of the Initial Effective Date, fulfilling the requirements
of Section 2.13(e) of the Credit Agreement, with appropriate insertions and
attachments.

 

(e)           The Borrower shall have paid all fees, including for the avoidance
of doubt any upfront fees payable for the account of the Lenders, due and
payable under that certain Engagement Letter, dated as of October 26, 2018, by
and between the Borrower and Wells Fargo Securities, LLC.

 

(f)            The Borrower shall have paid all fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Initial
Effective Date.

 

(g)           Upon the reasonable request of any Lender made at least ten
(10) Business Days prior to the Initial Effective Date, the Administrative Agent
shall have received, at least five (5) Business Days prior to the Initial
Effective Date, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the USA Patriot Act and the
requirements of the Beneficial Ownership Regulation (as defined in the Credit
Agreement as amended by this Amendment).

 

(h)           The Administrative Agent shall have received and reviewed lien
searches reasonably requested by the Administrative Agent.

 

13

--------------------------------------------------------------------------------



 

(i)            The Administrative Agent shall have received with respect to the
Borrower and each other Loan Party (i) certificates of good standing as of a
recent date issued by the appropriate Governmental Authority of the state or
jurisdiction of its incorporation or organization, where applicable; and (ii) a
certificate of a Responsible Officer of each Loan Party dated the Initial
Effective Date and certifying (A) that there have been no changes to the
Organization Documents of such Loan Party from those most recently delivered to
the Administrative Agent in connection with the Credit Agreement and that such
documents remain in full force and effect, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors or other
governing body of such Loan Party (and, if applicable, any parent company of
such Loan Party) authorizing the execution, delivery and performance of this
Agreement and any related Loan Documents and the borrowings hereunder and
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party.

 

(j)            The Administrative Agent shall have received flood
certification(s) from a firm reasonably acceptable to the Administrative Agent
covering any buildings (defined as structures with two or more rigid outside
walls and a fully secured roof that is affixed to a permanent site) constituting
Collateral showing whether or not such buildings are located in a special flood
hazard area subject by federal regulation to mandatory flood insurance
requirements.

 

(k)           The Administrative Agent shall have received a Note executed by
the Borrower in favor of each Lender requesting a Note.

 

(l)            The Borrower shall have delivered all notices required by and in
compliance with Section 2.13 of the Credit Agreement.

 

SECTION 8.         Post-Closing Obligations.  Within 60 days of the Initial
Effective Date (or such longer period as permitted by the Administrative Agent
in its sole discretion):

 

(a)           the Administrative Agent shall have received mortgage
modifications with respect to any Mortgaged Property in each case in proper form
for recording in the relevant jurisdiction and in a form reasonably satisfactory
to the Administrative Agent,

 

(b)           the Administrative Agent shall have received a favorable opinion
of counsel to the Loan Parties in each state where Mortgaged Property is
located, addressed to the Administrative Agent and each Lender, covering such
matters as may be reasonably requested by the Administrative Agent in connection
with the satisfaction of the requirements set forth in clause (a) above;

 

(c)           the Administrative Agent shall have received all other items
reasonably requested by the Administrative Agent that are reasonably necessary
to maintain the continuing perfection or priority of the Lien of the Mortgages
as security for the Obligations and such other information, instruments and
documents as the Administrative Agent (or its counsel) may reasonably request in
connection therewith; and

 

(d)           the Borrower shall have paid or made arrangements to pay all
applicable recording taxes, fees, charges, costs and expenses required for the
recording of any Collateral Documents or amendments or modifications thereto to
be recorded in accordance with this Section 8.

 

SECTION 9.         Conditions Precedent to Effectiveness of the Simplification
Amendments.  The effectiveness of Section 5 of this Agreement are subject to the
satisfaction or waiver of each of the following

 

14

--------------------------------------------------------------------------------



 

conditions (the date on which such conditions are satisfied or waived, the
“Simplification Amendment Effective Date”):

 

(a)           The Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by the Borrower and the Required Lenders.

 

(b)           The transactions contemplated by the Simplification Agreement
shall have been consummated, in all material respects in accordance with the
Simplification Agreement without any amendment, waiver or modification thereof
that is materially adverse to the interests of the Lenders taken as a whole.

 

(c)           Each of the representations and warranties contained in Article V
of the Credit Agreement and in each of the other Loan Documents shall be true
and correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all respects) on and as of the Simplification Amendment Effective
Date as if made on and as of such date except to the extent that such
representations and warranties expressly specifically refer to an earlier date
(in which case such representations and warranties are true and correct in all
material respects as of such earlier date) (except with respect to
representations and warranties which are expressly qualified by materiality,
which shall be true and correct in all respects).

 

(d)           No Default or Event of Default exists, both before and after
giving effect to the consummation of the transactions contemplated by the
Simplification Agreement.

 

(e)           The Administrative Agent shall have received from the Borrower, a
certificate, dated as of the Simplification Amendment Effective Date, certifying
that the conditions specified in clauses (b), (c) and (d) above have been
satisfied.

 

(f)            The Borrower shall have paid all fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the
Simplification Amendment Effective Date.

 

Notwithstanding the foregoing, the Simplification Amendment Effective Date shall
not occur unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.1 of the Existing Credit Agreement) at or prior to 3:00
p.m., New York City time, on September 30, 2019.

 

SECTION 10.       Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants, as of the Initial Effective Date, as follows:

 

(a)           Each of the representations and warranties contained in Article V
of the Credit Agreement and in each of the other Loan Documents is true and
correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all respects) on and as of the Initial Effective Date as if made on
and as of such date except to the extent that such representations and
warranties expressly specifically refer to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).

 

(b)           No Default or Event of Default exists, both before and after
giving effect to the incurrence of the Incremental Revolving Facility
Commitments.

 

15

--------------------------------------------------------------------------------



 

SECTION 11.       Effects on Loan Documents.

 

(a)           Except as specifically amended herein, all Loan Documents shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

 

(b)           The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

 

(c)           The Borrower and the other parties hereto acknowledge and agree
that this Agreement shall constitute a Loan Document.

 

SECTION 12.       Amendments; Execution in Counterparts.

 

(a)           This Agreement shall not constitute an amendment of any other
provision of the Credit Agreement not referred to herein and shall not be
construed as a waiver or consent to any further or future action on the part of
the Borrower that would require a waiver or consent of the Lenders or the
Administrative Agent.  Except as expressly amended hereby, the provisions of the
Credit Agreement are and shall remain in full force and effect.

 

(b)           This Agreement may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by the Borrower, the Administrative
Agent, the Incremental Lenders and the other Lenders party hereto.  This
Agreement may be executed by one or more of the parties hereto on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or other electronic submission
shall be effective as delivery of a manually executed counterpart hereof.

 

SECTION 13.       GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (i) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION AND IN SECTION 10.14 OF THE CREDIT
AGREEMENT.

 

[Remainder of page intentionally left blank]

 

16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

 

By:  Antero Midstream Partners GP LLC,
its general partner

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Vice President and Treasurer

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Administrative Agent, Lender, Swingline Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Jonathan Herrick

 

Name: Jonathan Herrick

 

Title: Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

as a Lender, an Incremental Lender, and a L/C Issuer

 

 

 

 

 

 

 

By:

/s/ David Morris

 

Name: David Morris

 

Title: Authorized Officer

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender and as an Incremental Lender

 

 

 

 

By:

/s/ Darrell Holley

 

Name: Darrell Holley

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ David Montgomery

 

Name: David Montgomery

 

Title: Managing Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

BARCLAYS BANK PLC

 

as a Lender and as an Incremental Lender

 

 

 

 

By:

/s/ Sydney G. Dennis

 

Name: Sydney G. Dennis

 

Title: Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

as a Lender and as an Incremental Lender

 

 

 

 

By:

/s/ Scott Mackey

 

Name: Scott Mackey

 

Title: Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

Citibank, N.A.,

 

as a Lender and as an Incremental Lender

 

 

 

 

By:

/s/ Phil Ballard

 

Name: Phil Ballard

 

Title: Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as a Lender and as an Incremental Lender

 

 

 

 

By:

/s/ Joseph Cariello

 

Name: Joseph Cariello

 

Title: Director

 

 

 

 

By:

/s/ Michael Willis

 

Name: Michael Willis

 

Title: Managing Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

The Bank of Nova Scotia, Houston Branch

 

as a Lender and as an Incremental Lender

 

 

 

 

By:

/s/ Marc Graham

 

Name: Marc Graham

 

Title: Managing Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

BMO HARRIS BANK N.A.

 

as a Lender and an Incremental Lender

 

 

 

 

By:

/s/ Melissa Guzmann

 

Name: Melissa Guzmann

 

Title: Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as a Lender and as an Incremental Lender

 

 

 

 

By:

/s/ Nupur Kumar

 

Name: Nupur Kumar

 

Title: Authorized Signatory

 

 

 

 

 

 

By:

/s/ Christopher Zybrick

 

Name: Christopher Zybrick

 

Title: Authorized Signatory

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Lender and as an Incremental Lender

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name: James D. Weinstein

 

Title: Managing Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

The Toronto-Dominion Bank, New York Branch

 

as a Lender and as an Incremental Lender

 

 

 

 

By:

/s/ Annie Dorval

 

Name: Annie Dorval

 

Title: Authorized Signatory

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender and as an Incremental Lender

 

 

 

 

By:

/s/ Todd S. Anderson

 

Name: Todd S. Anderson

 

Title: Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

as a Lender and as an Incremental Lender

 

 

 

 

By:

/s/ Pace Doherty

 

Name: Pace Doherty

 

Title: Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

a Lender and Incremental Lender

 

 

 

By:

/s/ Greg Krablin

 

Name: Greg Krablin

 

Title: Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

as a Lender and as an Incremental Lender

 

 

 

 

By:

/s/ Trudy Nelson

 

Name: Trudy Nelson

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Megan Larson

 

Name: Megan Larson

 

Title: Authorized Signatory

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

PNC Bank, National Association

 

As a Lender and as an Incremental Lender

 

 

 

 

By:

/s/ John Engel

 

Name: John Engel

 

Title: Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

ING Capital LLC, as Lender and as an Incremental Lender

 

 

 

 

By:

/s/ Juli Bieser

 

Name: Juli Bieser

 

Title: Managing Director

 

 

 

 

 

 

By:

/s/ Michael Price

 

Name: Michael Price

 

Title: Managing Director

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

 

 

Compass Bank, as a Lender

 

 

 

 

By:

/s/ Mark H. Wolf

 

Name: Mark H. Wolf

 

Title: Senior Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

DNB CAPITAL LLC,

 

as an Exiting Lender

 

 

 

 

 

 

By:

/s/ Byron Cooley

 

Name: Byron Cooley

 

Title: Senior Vice President

 

 

 

 

By:

/s/ Robert Dupree

 

Name: Robert Dupree

 

Title: Senior Vice President

 

 

[Signature Page to First Amendment and Joinder Agreement (Antero)]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

TO FIRST AMENDMENT AND
JOINDER AGREEMENT

 

INCREMENTAL REVOLVING FACILITY COMMITMENTS

 

Name of Incremental Lender

 

Incremental Revolving Facility
Commitments

 

Wells Fargo Bank, National Association

 

$

36,486,486.51

 

JPMorgan Chase Bank, N.A.

 

$

36,486,486.51

 

ABN AMRO Capital USA LLC

 

$

32,882,882.88

 

Barclays Bank PLC

 

$

32,882,882.88

 

Capital One, National Association

 

$

32,882,882.88

 

Citibank, N.A.

 

$

32,882,882.88

 

Credit Agricole Corporate and Investment Bank

 

$

32,882,882.88

 

The Bank of Nova Scotia

 

$

32,882,882.88

 

BMO Harris Bank N.A.

 

$

23,423,423.42

 

Credit Suisse AG, Cayman Islands Branch

 

$

23,423,423.42

 

Sumitomo Mitsui Banking Corporation

 

$

23,423,423.42

 

The Toronto-Dominion Bank, New York Branch

 

$

23,423,423.42

 

U.S. Bank National Association

 

$

23,423,423.42

 

Bank of America, N.A.

 

$

22,522,522.52

 

Branch Banking and Trust Company

 

$

22,522,522.52

 

Canadian Imperial Bank of Commerce, New York Branch

 

$

22,522,522.52

 

PNC Bank, National Association

 

$

22,522,522.52

 

ING Capital, LLC

 

$

22,522,522.52

 

Total:

 

$

500,000,000.00

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 2

TO FIRST AMENDMENT AND
JOINDER AGREEMENT

 

Name of Lender

 

Commitments

 

Applicable Percentage

 

Wells Fargo Bank, National Association

 

$

145,500,000

 

7.275

%

JPMorgan Chase Bank, N.A.

 

$

145,500,000

 

7.275

%

ABN AMRO Capital USA LLC

 

$

131,500,000

 

6.575

%

Barclays Bank PLC

 

$

131,500,000

 

6.575

%

Capital One, National Association

 

$

131,500,000

 

6.575

%

Citibank, N.A.

 

$

131,500,000

 

6.575

%

Credit Agricole Corporate and Investment Bank

 

$

131,500,000

 

6.575

%

The Bank of Nova Scotia

 

$

131,500,000

 

6.575

%

BMO Harris Bank N.A.

 

$

91,000,000

 

4.55

%

Credit Suisse AG, Cayman Islands Branch

 

$

91,000,000

 

4.55

%

Sumitomo Mitsui Banking Corporation

 

$

91,000,000

 

4.55

%

The Toronto-Dominion Bank, New York Branch

 

$

91,000,000

 

4.55

%

U.S. Bank National Association

 

$

91,000,000

 

4.55

%

Bank of America, N.A.

 

$

80,000,000

 

4.00

%

Branch Banking and Trust Company

 

$

80,000,000

 

4.00

%

Canadian Imperial Bank of Commerce, New York Branch

 

$

80,000,000

 

4.00

%

PNC Bank, National Association

 

$

80,000,000

 

4.00

%

ING Capital, LLC

 

$

80,000,000

 

4.00

%

Compass Bank

 

$

65,000,000

 

3.25

%

Total:

 

$

2,000,000,000

 

100.0

%

 

--------------------------------------------------------------------------------



 

ANNEX A

TO FIRST AMENDMENT AND
JOINDER AGREEMENT

 

EXITING LENDERS

 

1.              DNB Capital LLC

 

--------------------------------------------------------------------------------